Citation Nr: 0716251	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-21 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation by reason of the 
need for regular aid and attendance or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The veteran and his son testified at a December 2004 RO 
hearing in San Juan, the Commonwealth of Puerto Rico.

The Board notes that veteran's appeal originally included a 
claim for entitlement to individual unemployability.  In a 
June 2005 rating decision, the RO granted entitlement to a 
total compensation rating based on  individual 
unemployability effective March 1, 2000.  The RO's June 2005 
decision constituted a full grant of benefits on appeal.  
Accordingly, the Board is satisfied that the appeal on this 
issue is fully resolved such that the issue is not currently 
before the Board.


FINDINGS OF FACT

1.  The veteran is currently service connected for the 
following disabilities: status post total knee replacement, 
right osteoarthritis, currently rated as 60 percent 
disabling; paravertebral myositis with postural lumbar 
scoliosis pelvic tilt and spondylosis of the lumbar spine, 
currently rated as 20 percent disabling; degenerative joint 
disease, right hip, currently rated as 10 percent disabling; 
left knee arthritis associated with post total knee 
replacement, right osteoarthritis, currently rated as 10 
percent disabling.  The combined rating is 80 percent.

2.  The evidence of record does not establish that the 
veteran is in need of regular aid and attendance of another 
person and he does not have a single service connected 
disability rated at 100 percent with additional service 
connected disability rated at 60 percent, nor is he 
permanently housebound by reason of service-connected 
disability.


CONCLUSION OF LAW

The criteria for awarding special monthly compensation by 
reason of need for regular aid and attendance or by reason of 
being permanently housebound have not been met.  38 U.S.C.A. 
§§ 1114(l) and (s), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.350, 3.351, 3.352 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that they are in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2006).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden," i.e., the veteran is actually required to remain 
in bed, will be a proper basis for the determination.  38 
C.F.R. § 3.352(a); see generally Turco v. Brown, 9 Vet. App. 
222, 224 (1996) (eligibility for special monthly compensation 
by reason of regular need for aid and attendance requires 
that at least one of the factors set forth in VA regulation 
is met).  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. Id. 

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he is substantially confined to 
his house (ward or clinical areas, if institutionalized) or 
immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d)(2). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Board finds that the criteria for special 
monthly compensation are not met.  That is, the evidence does 
not demonstrate that the veteran is in need of regular aid 
and attendance due to his service-connected disabilities.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The Board 
acknowledges that his 60 percent evaluation for status post 
total right knee replacement certainly denotes severe 
disability.  However, the evidence of record shows that the 
veteran is not unable to care for himself within the meaning 
of VA regulation 38 C.F.R. § 3.352(a).  The veteran was 
afforded a VA examination in March 2004 in which the examiner 
noted that the veteran was able to feed and shave himself 
without assistance, as well as attend to the needs of nature 
without assistance.  The veteran was only able to bathe 
himself partially, however; he can lather his body with a 
sponge attached to a stick, rinse, and dry himself, but 
requires assistance putting on his pants, socks, and shoes 
afterwards.  In addition, the veteran is able to walk short 
distances with the aid of a cane.  At his December 2004 RO 
hearing, the veteran testified that he can keep balance with 
his cane and walk "little by little."  The veteran further 
testified that he can get out of bed without assistance.  

Moreover, the criteria for special monthly compensation by 
reason of housebound status are not met.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.351(d).  It is pointed out that he 
does not have a single permanent disability rated 100 percent 
disabling.  His most significant disability involving the 
right knee is rated at only 60 percent, and, moreover, his 
additional service-connected disabilities (paravertebral 
myositis with postural lumbar scoliosis pelvic tilt and 
spondylosis of the lumbar spine; degenerative joint disease, 
right hip; and left knee arthritis associated with post total 
knee replacement, right osteoarthritis) are not independently 
ratable a 60 percent or more.  Not only does he not meet the 
schedular criteria for housebound benefits, it does not 
appear that he is housebound in fact.  Id.  In this case, the 
record shows that the veteran is able to ambulate and leave 
his home.  Although he apparently leaves home infrequently, 
and only for medical appointments, the evidence does not 
demonstrate substantial confinement to home due to service-
connected disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to 
special monthly compensation.  38 U.S.C.A. § 5107(b).  The 
appeal is therefore denied.   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
February 2004, as well as in the June 2005 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the June 2005 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

Prior to the March 2004 rating decision, the veteran was 
instructed to inform the RO of any other evidence or 
information that would support his claim by letter dated 
February 2004.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 38 
C.F.R. §  3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, and a VA 
examination.  See 38 U.S.C.A. § 5103A(d).  In addition, the 
veteran provided lay evidence in the form of written 
statements and testimony at his December 2004 RO hearing.  As 
there is no indication of outstanding evidence, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.


ORDER

Special monthly compensation by reason of need for regular 
aid and attendance of another person or at the housebound 
rate is denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


